NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
JULIAN E. PUNONGBAYAN,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3136
Petition for review of the Merit SyStems Protection
Board in consolidated case nos. SF0831100634-I-1 and
SF0831100635-I-1.
ON MOTION
ORDER
Ju1ian E. Punongbayan, moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted

PUNONGBAYAN V. OPM
CC.
S
2
(2) The revised official caption is reflected above.
FoR THE CoURT
 2 4  /s/ J an H0rba1y
Date J an Horba1y
Ju1ian E. Punongbayan
Jeanne E. Davidson, Esq.
Clerk

33
§§-=1,E
r"§=
HAY 24
PEAL8 FOR
CiRCU1T
2011
.IAN|“l0RBAL\'
i0LHi(